Execution Version


EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made as of May 19, 2011 by and
between Xcel Brands, Inc. a Delaware corporation (the “Company”), and Isaac
Mizrahi (the “Executive”), each a “Party” and collectively the
“Parties.”  Unless otherwise indicated, capitalized terms used herein are
defined in Section 2.1.
 
WHEREAS, the Company has determined that it is in the best interests of the
Company and its shareholders to enter into an employment agreement with the
Executive and the Executive is willing to serve as an employee of the Company.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, as defined below, it is agreed by and between the Executive and
the Company as follows:
 
ARTICLE I
EMPLOYMENT TERMS
 
1.1          Employment.  The Company will employ the Executive, and the
Executive accepts employment with the Company, upon the terms and conditions set
forth in this Agreement for the period beginning on the Effective Date and
ending as provided in Section 1.4(a) hereof (the “Employment Period”).
 
1.2          Position and Duties.
 
(a)           Generally.  The Executive shall serve as the Chief Design Officer
of Isaac Mizrahi Brand, and in such capacity shall be responsible for the
creation of the Company’s design vision for the Isaac Mizrahi Brand, shall
perform such duties as are customarily performed by an officer with similar
title and responsibilities of a company of a similar size (including, without
limitation, the performance of Executive’s duties and obligations under
agreements with the Company’s licensees or any other third-party pursuant to
which Executive is obligated to perform personal services, but not including
Executive’s duties under agreements pursuant to the Retained Media Rights) and
shall have such power and authority as shall reasonably be required to enable
him to perform his duties hereunder; provided, however, that in exercising such
power and authority and performing such duties, he shall at all times be subject
to the authority, control and direction of the Chairman and CEO of the Company.
 
(b)           Duties and Responsibilities.  The Executive shall report to the
Chairman and CEO of the Company and shall devote his full business time and
attention to the business and affairs of the Company and its Subsidiaries.  The
Executive shall perform his duties and responsibilities in a diligent,
trustworthy, businesslike and efficient manner.  The Executive shall not engage
in any other business activities that conflict with the Executive’s duties,
responsibilities and obligations hereunder.  During the Employment Period, the
Executive shall promptly bring to the Company all investment or business
opportunities and creative design ideas relating to the Business, of which the
Executive becomes aware.
 
(c)           Notwithstanding anything to the contrary in this Section 1.2,
Executive may engage in the Retained Media Rights, in each case so long as such
activity does not have a materially negative impact upon or materially conflict
with the Executive’s duties hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           Principal Office.  The principal place of performance by the
Executive of his duties hereunder shall be at the Company's principal executive
offices in Manhattan, New York, although the Executive may be required to
travel, upon reasonable advance notice, outside of the area where the Company's
principal executive offices are located in connection with the business of the
Company.  All required travel shall be in accordance with the Company’s travel
policy.
 
1.3           Compensation.
 
(a)           Base Salary.  The Executive’s base salary shall be $500,000,
$500,000 and $1,000,000 per annum, respectively, in the first three successive
12 month periods following the Effective Date (respectively, the “Base
Salary”).  The Base Salary will be payable to the Executive by the Company in
regular installments in accordance with the Company’s general payroll
practices.  The Executive shall receive such increases (but not decreases) in
his Base Salary as the Board of Directors of the Company (the “Board”), or the
compensation committee of the Board, may approve in its sole discretion from
time to time.  The Executive’s Base Salary will be reviewed for potential upward
adjustment on the third anniversary of this Agreement and each anniversary
thereafter during the Term.
 
(b)           Bonus.  In the event that the Net Royalty Income exceeds
Twenty-Five Million Dollars ($25,000,000) in the twelve-month period commencing
on the first day of the calendar quarter following the calendar quarter in which
the Effective Date occurs, or in any successive twelve-month period thereafter,
the Executive shall be entitled to a bonus (in each case, a “Net Royalty Income
Bonus”) equal to five percent (5%) of the Net Royalty Income in such
twelve-month period in excess of Twenty-Five Million Dollars ($25,000,000).  As
soon as practicable after the end of after the applicable twelve-month period,
but in no event later than sixty (60) days following the end of such period,
Buyers shall deliver to the Seller (i) a statement from the Independent Auditors
certifying the Net Royalty Income for such period, (ii) a statement prepared by
Buyer of the calculation of the amount of the Net Royalty Income Bonus; and
(iii) if requested by Executive, supporting documentation of the determination
of Net Royalty Income for the applicable period (collectively, (i) and (ii), the
“Reconciliation”).  The determination of the Independent Auditors reflected in
the Reconciliation shall be binding and conclusive on the Company and the
Executive. The Net Royalty Income Bonus, if any, shall be paid to the Executive
not later than thirty (30) days after delivery of the Reconciliation to the
Executive.  In addition to, and not in lieu of, the foregoing, the Executive
shall have the right to participate in all employee bonus plans offered to other
employees without regard to the Net Royalty Income Bonus and, such other bonus
payments as the Board, or the compensation committee of the Board, may approve
in its sole discretion.  Such bonus payments, if any, shall be paid at the same
time paid to other recipients but in no event later than sixty (60) days after
the end of the applicable calendar year or fiscal period.  All bonuses payable
under this Section 1.3(b) shall be, collectively, referred to herein as “Bonus.”
 
(c)           Withholding.  All payments made under this Agreement (including
Base Salary, Bonus payments, and other amounts) shall be subject to withholding
for income taxes, payroll taxes and other legally required deductions.
 
 
2

--------------------------------------------------------------------------------

 
 
(d)           Expenses.  The Company will reimburse the Executive for all
reasonable expenses incurred by him in the course of performing his duties under
this Agreement that are consistent with the Company’s policies in effect at that
time with respect to travel, entertainment and other business expenses, subject
to the Company’s requirements with respect to reporting and documentation of
such expenses.  All expense reimbursement payments for documented expenses shall
be made in accordance with the Company expense reimbursement policy.  In
addition, the Company shall reimburse the Executive for up to $110,000 of
non-accountable expenses each calendar year (pro-rated for any partial calendar
year during the Employment Period), without regard to whether such expenses
would be reimbursable under the Company’s expense reimbursement policy.  All
expense reimbursement payments for non-accountable expenses shall be made within
thirty (30) days after the date that the Executive notifies the Company of such
expense; provided, however, that the Executive shall notify the Company of such
expenses no later than six (6) months after the end of the calendar year in
which such expenses were incurred.
 
(e)           Vacation; Holiday Pay and Sick Leave.  The Executive shall be
entitled to four (4) weeks’ paid vacation in each calendar year, which if and to
the extent not taken during any year may be carried forward to any subsequent
year.  Executive shall receive holiday pay and paid sick leave as provided to
other executive employees of the Company.
 
(f)           Additional Benefits.  During the Employment Period, the Executive
shall be entitled to participate (for himself and, as applicable, his
dependents) in the group medical, life, 401(k) and other insurance programs,
equity and equity-based incentive plans, employee benefit plans and perquisites
which may be adopted by the Board, or the compensation committee of the Board,
from time to time, for participation by the Company’s senior management or
executives, as well as dental, life and disability insurance coverage, with
payment of, or reimbursement for, such insurance premiums by the Company,
subject to, in all cases, the terms and conditions established by the Board with
respect to such plans (collectively, the “Benefits”); provided, however, that
the Board, in its reasonable discretion, may revise the terms of any Benefits so
long as such revision does not have a disproportionately negative impact on the
Executive vis-à-vis other Company employees to the extent applicable.
 
(g)           Indemnification.  The Executive shall be entitled to
indemnification by the Company in the same circumstances and to the same extent
as the other executive officers and directors of the Company, which
indemnification shall in no event be less favorable to the Executive than the
fullest scope of indemnification permitted by applicable Delaware law (or any
such greater scope of indemnification provided by agreement or by the terms of
the Company’s Certificate of Incorporation or By-Laws to any executive officer
or director of the Company).
 
(h)           D&O Insurance.  The Company shall acquire and maintain Directors’
and Officers’ insurance for the Company’s directors and officers (including the
Executive), with coverage in amounts reasonably sufficient to protect the
Company’s directors and officers, but in all events with coverage in amounts no
less than such amounts customarily maintained by similarly situated
companies.  Upon a Change of Control, the Company shall purchase, or cause to be
purchased, a tail policy for the period of one year in an amount reasonably
sufficient to protect the Company’s former directors and officers, but in all
events with coverage in amounts no less than such amounts obtained by similarly
situated companies in similar events.

 
3

--------------------------------------------------------------------------------

 
 
(i)            Other Benefits.  During the Employment Period, the Company shall:
(i) employ a full-time executive assistant for the Executive (whose salary shall
be consistent with other staff of the Company at similar levels); (ii) reimburse
Executive for up to Five Thousand Dollars ($5,000) per year for Executive to
acquire and maintain a life insurance policy on the Executive; (iii) allow the
Executive to participate in the Company’s disability insurance policy (the
“Disability Policy”), which shall name the Executive as loss payee; and (iv) pay
for directly, or reimburse the Executive, for the Executive’s cell phone and
internet expenses, home office supplies and computer maintenance.
 
1.4           Term and Termination.
 
(a)           Duration.  This Agreement shall be effective upon the Closing (as
defined in the Purchase Agreement).  The Employment Period shall commence on the
Effective Date and the initial term shall terminate three (3) years from the
Effective Date (the “Initial Term”), unless earlier terminated by the Company or
the Executive as set forth in this Section 1.4.  After the Initial Term, the
Company shall have the option to renew this Agreement for two successive
one-year periods (each a “Renewal Period”) on the same terms and conditions as
those in effect during the third year of the Initial Term.  The Initial Term
plus any Renewal Period exercised by the Company is referred to herein as the
“Term”.  Thereafter, the Term shall renew automatically for one-year periods,
unless either party gives the other party written notice of its intention not to
renew the Agreement no later than 30 days prior to the expiration of the then
current Term. The Employment Period shall be terminated prior to the
then-applicable expiration of the Term upon the first to occur of (i)
termination of the Executive’s employment by the Company for Cause, (ii)
termination of the Executive’s employment by the Company without Cause, (iii)
the Executive’s resignation with Good Reason, (iv) the Executive’s resignation
other than for Good Reason, or (v) the Executive’s death or Disability.  The
Executive shall not terminate the Employment Period, with or without Good
Reason, unless he gives the Company written notice that he intends to terminate
the Employment Period at least 30 days prior to the Executive’s proposed
Termination Date.  As a condition to Executive receiving any payments or
benefits under Section 1.4(b)(2) and (3) or Section 1.4(c) (except amounts
payable pursuant to Section 1.4(b)(1)), the Executive shall execute and deliver
to the Company the General Release of claims relating solely to the Executive’s
employment with the Company within 60 days after the Termination Date in the
form attached hereto as Exhibit A.  If the Executive does not execute and
deliver the General Release within that time period then the amounts otherwise
payable pursuant to Section 1.4(b)(2) shall be forfeited.  The first payment
under this Section 1.4 shall include any amounts payable under this Section 1.4
for periods prior to execution of such General Release.

 
4

--------------------------------------------------------------------------------

 
 
(b)           Severance Upon Termination Without Cause, Upon Resignation by the
Executive For Good Reason or Failure to Renew Term.  If the Employment Period is
terminated by the Company without Cause or if the Executive resigns for Good
Reason, or if the Company fails to renew the Term (in which case termination of
the Executive’s employment shall be effective at the expiration of the
then-current Term), then the Executive will be entitled to receive (1) any
unpaid Base Salary through and including the date of termination or resignation
and any other amounts, including any amounts due for Bonus, or other
entitlements then due and owing to the Executive as of the Termination Date; (2)
an amount equal to the Executive’s Base Salary (at the rate that would have been
effect pursuant to Section 1.3(a) had such employment not been terminated) for
the longer of (x) six (6) months from the Termination Date, and (y) the
remainder of the then-current Term, but in no event exceeding eighteen (18)
months (as the case may be, the “Severance Period”), payable in substantially
equal installments over the Severance Period in accordance with the Company’s
normal payroll practices; provided, however, that prior to the date that is six
months and one day after the Termination Date, no payments would be made that
exceed the lesser of two times: (i) the sum of (A) the Executive’s Base
Salary (at the rate in effect on the date of termination), (B) the Bonus paid to
Executive  pursuant to Section 1.3(b) in the prior calendar year, and (C) any
other taxable compensation paid to the Executive in the prior calendar year; or
(ii) the maximum amount that may be taken into account under a qualified plan
pursuant to section 401(a)(17) for the year in which the Executive has a
termination of employment; and any amount in excess of the applicable limits
shall be paid on the date that is six months and one day after the Termination
Date; and (3) continue to participate in the Company’s group medical plan on the
same basis as he previously participated or, if such participation would violate
the provisions of Section 409A of the Code or applicable nondiscrimination
regulations under the Patient Protection and Affordable Care Act (PPACA),
receive reimbursement for, COBRA premiums (or, if COBRA coverage is not
available, reimbursement of premiums paid for other medical insurance in an
amount not to exceed the COBRA premium) for the Severance Period; provided that
if the Executive is provided with health insurance coverage by a successor
employer, any such coverage by the Company under subclause (3) shall cease (each
of (1), (2) and (3) referred to as the “Severance Payment”).  The Executive also
shall be entitled to receive payment for (i) all reimbursable expenses or other
entitlements then due and owing to the Executive as of the Termination Date
under Section 1.3(d) (other than non-accountable expenses which shall be
reimbursed pursuant to clause (ii) below), which payments shall be made in
accordance with the Company expense reimbursement policy; provided, however, in
no event shall any expense reimbursements by the Company be made later than the
last day of the calendar year after the calendar year in which the expense was
incurred, and (ii) all non-accountable expenses incurred prior to the
Termination Date that are reimbursable under Section 1.3(d), which payments
shall be made in accordance with the terms of Section 1.3(d).  If the Executive
breaches his obligations under Section 1.6, 1.7, 1.8 or 1.9 of this Agreement,
the Company’s obligation to make any Severance Payments and provide any Benefits
shall cease as of the date of such breach; provided, that if the Executive cures
such breach within 10 days of receiving written notice from the Company of such
breach (which notice the Company shall provide promptly to the Executive after
learning of such breach), the Company shall promptly pay all Severance Payments
not made during such period of dispute and resume making Severance Payments and
providing Benefits promptly following such cure.

 
5

--------------------------------------------------------------------------------

 
 
(c)           Severance upon a Change of Control.  Anything contained herein to
the contrary notwithstanding, in the event the Executive's employment hereunder
is terminated within six (6) months following a Change of Control by the Company
without Cause or by the Executive with Good Reason, the Executive shall be
entitled to receive the Severance Payment as described in sub-section (b) above;
provided, however, that in lieu of the calculation contained in Section
1.4(b)(2), Executive shall be entitled to receive a lump sum amount within 60
days after the Termination Date equal to two times the sum of (i) the
Executive's Base Salary (at the average rate that would have been effect
pursuant to Section 1.3(a) during the two years following the Termination Date)
and (ii) the Bonus paid or due to the Executive pursuant to Section 1.3(b) in
the year prior to such Change of Control, if any; provided, however, that prior
to the date that is six months and one day after the Termination Date, no
payment would be made that exceeds the lesser of two times: (i) the sum of (A)
the Executive’s Base Salary (at the rate in effect on the date of termination),
(B) the Bonus paid to Executive  pursuant to Section 1.3(b) in the prior
calendar year, and (C) any other taxable compensation paid to the Executive in
the prior calendar year, or (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year in which the Executive has a termination of employment, and any amount
in excess of such limits shall be paid on the date that is six months and one
day after the Termination Date; and further provided, however, that if such lump
sum severance payment, either alone or together with other payments or benefits,
either cash or non-cash, that the Executive has the right to receive from the
Company, including, but not limited to, accelerated vesting or payment of any
deferred compensation, options, stock appreciation rights or any benefits
payable to the Executive under any plan for the benefit of employees, would
constitute an "excess parachute payment" (as defined in Section 280G of the
Code), then such lump sum severance payment or other benefit shall be reduced to
the largest amount that will not result in receipt by the Executive of an
“excess parachute payment.” The determination of the amount of the payment
described in this subsection shall be made by the Company's independent auditors
at the sole expense of the Company.  For purposes of clarification the value of
any options described above will be determined by the Company's independent
auditors using a Black-Scholes valuation methodology.
 
(d)           Death and Disability.  In the event of the Company terminates this
Agreement due to the death of the Executive, the Company shall pay the Executive
his Base Salary through the date of termination, at the rate then in effect, and
all expenses or accrued Benefits arising prior to such termination which are
payable to the Executive pursuant to this Agreement through the date of
termination.  Any other rights and benefits the Executive may have under
employee benefit plans and programs of the Company generally in the event of the
Executive’s Disability shall be determined in accordance with the terms of such
plans and programs.  In the event of Executive’s death, any rights and benefits
that the Executive’s estate or any other person may have under employee benefit
plans and programs of the Company generally in the event of the Executive’s
death shall be determined in accordance with the terms of such plans and
programs.

 
6

--------------------------------------------------------------------------------

 
 
(e)           Salary and Other Payments Through Termination.  If the Executive’s
employment with the Company is terminated during the Term (i) by the Company for
Cause or (ii) by the Executive other than for Good Reason, the Executive will be
entitled to receive his Base Salary through the Termination Date, but will not
be entitled to receive any Severance Payments or Benefits after the Termination
Date.  The Executive shall also be entitled to receive payment for (i) all
reimbursable expenses or other entitlements then due and owing to the Executive
as of the Termination Date under Section 1.3(d) (other than non-accountable
expenses which shall be reimbursed pursuant to clause (ii) below), which
payments shall be made in accordance with the Company expense reimbursement
policy; provided, however, in no event shall any expense reimbursements by the
Company be made later than the last day of the calendar year after the calendar
year in which the expense was incurred, and (ii) all non-accountable expenses
incurred prior to the Termination Date that are reimbursable under Section
1.3(d), which payments shall be made in accordance with the terms of Section
1.3(d).
 
(f)           Other Rights.  Except as set forth in this Section 1.4, all of the
Executive’s rights to receive Base Salary, Benefits and annual bonuses hereunder
(if any) which accrue or become payable after the termination of the Employment
Period shall cease upon such termination.
 
(g)           Continuing Benefits. Notwithstanding Section 1.4(f), termination
pursuant to this Section 1.4 shall not modify or affect in any way whatsoever
any vested right of the Executive to benefits payable under any retirement or
pension plan or under any other employee benefit plan of the Company, and all
such benefits shall continue, in accordance with, and subject to, the terms and
conditions of such plans, to be payable in full to, or on account of, the
Executive after such termination.
 
(h)           No Duty of Mitigation.  The Executive shall not be required to
mitigate the amount of any payment provided for in this Article I by seeking
other employment or otherwise,  nor shall the amount of any payment or benefit
provided for under Article I be reduced by any compensation earned by Executive
after the Termination Date.
 
(i)            Acceleration of Vesting.  If the Company shall terminate the
Executive's employment without Cause or the Executive terminates his employment
with Good Reason, then notwithstanding the vesting and exercisability schedule
in any stock option or other grant agreement between the Company and the
Executive, all unvested stock options, shares of restricted stock and other
equity awards granted by the Company to the Executive pursuant to any such
agreement shall immediately vest, and all such stock options shall become
exercisable and shall remain exercisable for the remaining term of the
applicable option.  In the event of conflict between any stock option or other
grant agreement between the Company and the Executive and this Agreement, the
stock option or other grant agreement shall control.

 
7

--------------------------------------------------------------------------------

 
 
1.5           Confidential Information.
 
(a)           The Executive shall not disclose or, directly or indirectly, use
at any time, during the Employment Period or thereafter, any Confidential
Information (as defined below) of which the Executive is or becomes aware,
whether or not such information is developed by him, alone or with others,
except to the extent that (i) such disclosure or use is required by the
Executive’s performance of the duties assigned to the Executive by the Board,
(ii) the Executive is required by subpoena or similar process to disclose or
discuss any Confidential Information, provided, that in such case, the Executive
shall promptly inform the Company in writing of such event, shall reasonably
cooperate with the Company in attempting to obtain a protective order or to
otherwise limit or restrict such disclosure to the greatest extent possible, and
shall disclose only that portion of the Confidential Information as is strictly
required, or (iii) such Confidential Information is or becomes generally known
to and available for use by the public, other than as a result of any action or
inaction directly or indirectly by the Executive.  At the Company’s expense, the
Executive shall take all reasonable steps to safeguard Confidential Information
in his possession and to protect it against disclosure, misuse, espionage, loss
and theft.  The Executive acknowledges that the Confidential Information
obtained by him during the course of his employment with the Company is the sole
and exclusive property of the Company and its Subsidiaries, as applicable.
 
(b)           The Executive understands that the Company and its Subsidiaries
will receive from third parties confidential or proprietary information (“Third
Party Information”) subject to a duty on the part of the Company and its
Subsidiaries to maintain the confidentiality of such information and to use it
only for certain limited purposes.  During the Employment Period and in the
period specified in such confidentiality agreements, and without in any way
limiting the provisions of Section 1.5(a) above, the Executive will hold Third
Party Information in confidence, consistent with the obligations applicable to
Confidential Information of the Company generally, and will not disclose to
anyone (other than personnel and agents of the Company or its Subsidiaries who
need to know such information in connection with their work for the Company or
its Subsidiaries) or use, except in connection with his work for the Company or
its Subsidiaries, Third Party Information unless expressly authorized by the
Board in writing.
 
(c)           As used in this Agreement, the term “Confidential Information”
means information that is not generally known to the public and that is related
in any way to the actual or anticipated business of the Company, its
Subsidiaries, its Affiliates or any of their respective predecessors in
interest, including but not limited to (i) business development, growth and
other strategic business plans, (ii) properties available for acquisition,
financing development or sale, (iii) accounting and business methods, (iv)
services or products and the marketing of such services and products, (v) fees,
costs and pricing structures, (vi) designs, (vii) analysis, (viii) drawings,
photographs and reports, (ix) computer software, including operating systems,
applications and program listings, (x) flow charts, manuals and documentation,
(xi) data bases, (xii) inventions, devices, new developments, methods and
processes, whether patentable or unpatentable and whether or not reduced to
practice, (xiii) copyrightable works, (xiv) all technology and trade secrets,
(xv) confidential terms of material agreements and customer relationships, and
(xvi) all similar and related information in whatever form or
medium.  Confidential Information shall not include any information that has
become generally available to the public prior to the date the Executive
proposes to disclose or use such information or general know-how of the
Executive.
 
 
8

--------------------------------------------------------------------------------

 
 
1.6           Inventions and Patents.  Executive acknowledges that all
discoveries, concepts, ideas, inventions, innovations, improvements,
developments, products, methods, processes, techniques, programs, designs,
analyses, drawings, reports, patents, copyrightable works and mask works
(whether or not including any Confidential Information) and all issuances,
registrations or applications related thereto, all other proprietary information
or intellectual property and all similar or related information (whether or not
patentable)(collectively, “Intellectual Property”) conceived, developed,
contributed to, made, or reduced to practice by Executive (either alone or with
others) while employed by Company or any of its Subsidiaries or Affiliates or
using the materials, facilities or resources of the Company or any of its
Subsidiaries or Affiliates (collectively, “Company Works”) is the sole and
exclusive property of the Company and its Subsidiaries; provided, however, that
the term Company Works shall not include, and the Executive shall exclusively
own, (i) all Intellectual Property conceived, developed, contributed to, made,
or reduced to practice by Executive in connection with the performance of the
Retained Media Rights, and (ii) the Original Physical Sketch Rights, provided
that, with respect to any original physical sketch retained by the Executive,
the Executive delivers a high resolution copy thereof to the Company; and
provided, further, that, notwithstanding the foregoing, no present or future
Intellectual Property Rights purchased by the Buyer under the Purchase Agreement
shall be owned by Executive pursuant to this Section 1.6. Executive hereby
assigns all right, title and interest in and to all Company Works to the Company
and its Subsidiaries and waives any moral rights he may have therein, without
further obligation or consideration.  Any copyrightable work constituting
Company Works prepared in whole or in part by the Executive will be deemed “a
work made for hire” under Section 201(b) of the 1976 Copyright Act, and the
Company and its Subsidiaries shall own all of the rights comprised in the
copyright therein.  The Executive shall promptly and fully disclose in writing
all Company Works to the Company and shall cooperate with the Company and its
Subsidiaries to protect, maintain and enforce the Company’s and its
Subsidiaries’ interests in and rights to such Company Works (including, without
limitation, providing reasonable assistance in securing patent protection and
copyright registrations and executing all affidavits, assignments,
powers-of-attorney and other documents as reasonably requested by the Company,
whether such requests occur prior to or after termination of the Executive’s
employment with the Company).
 
1.7           Delivery of Materials Upon Termination of Employment.  As
requested by the Company from time to time and in any event upon the termination
of the Executive’s employment with the Company, the Executive shall promptly
deliver to the Company, or at the Company’s election destroy, all copies and
embodiments, in whatever form or medium, of all Confidential Information,
Company Works and other property and assets of the Company and its Subsidiaries
in the Executive’s possession or within his control (including, but not limited
to, office keys, access cards, written records, notes, photographs, manuals,
notebooks, documentation, program listings, flow charts, magnetic media, disks,
diskettes, tapes, computers and handheld devices (including all software, files
and documents thereon) and any other materials containing any Confidential
Information or Company Works) irrespective of the location or form of such
material and, if requested by the Company, shall provide the Company with
written confirmation that all such materials have been delivered to the Company
or destroyed, as applicable.
 
 
9

--------------------------------------------------------------------------------

 
 
1.8           Non-Compete and Non-Solicitation Covenants.
 
(a)           The Executive acknowledges and agrees that the Executive’s
services to the Company and its Subsidiaries are unique in nature and that the
Company and its Subsidiaries would be irreparably damaged if the Executive were
to violate his obligations under this Section 1.8.  The Executive further
acknowledges that, in the course of his employment with the Company, he will
become familiar with the Company’s and its Subsidiaries’ trade secrets and with
other Confidential Information.  During the Employment Period, he shall not,
directly or indirectly, whether for himself or for any other Person, permit his
name to be used by or participate in any business or enterprise (including,
without limitation, any division, group or franchise of a larger organization)
that engages or proposes to engage in the Business in the Restricted
Territories, other than the Company and its Subsidiaries or except as otherwise
directed or authorized by the Board.  During the one year period following the
Termination Date, unless the Executive’s employment hereunder was terminated
without Cause or was terminated by the Executive for Good Reason, the Executive
shall not, directly or indirectly, whether for himself or for any other Person,
permit his name to be used by or participate in any business or enterprise
(including, without limitation, any division, group or franchise of a larger
organization) that engages or proposes to engage in the IM Business in the
Restricted Territories, other than the Company and its Subsidiaries or except as
otherwise directed or authorized by the Board.  For purposes of this Agreement,
the term “participate in” shall include, without limitation, having any direct
or indirect interest in any Person, whether as a sole proprietor, owner,
stockholder, partner, member, joint venturer, creditor or otherwise, or
rendering any direct or indirect service or assistance to any Person (whether as
a director, officer, supervisor, employee, agent, consultant or
otherwise).  Nothing herein will prohibit the Executive from (i) mere passive
ownership of not more than three percent (3%) of the outstanding stock of any
class of a publicly held corporation whose stock is traded on a national
securities exchange or in the over-the-counter market, and (ii) engaging in the
exploitation of the Retained Media Rights, subject, during the Employment
Period, to the restrictions in Section 1.2(c) hereof.  As used herein, the
phrase “mere passive ownership” shall include voting or otherwise granting any
consents or approvals required to be obtained from such Person as an owner of
stock or other ownership interests in any entity pursuant to the charter or
other organizational documents of such entity, but shall not include, without
limitation, any involvement in the day-to-day operations of such entity.
 
(b)           During the Nonsolicitation Period, the Executive will not
directly, or indirectly through another Person, solicit, induce or attempt to
induce any customer, supplier, licensee, or other business relation of the
Company or any of its Subsidiaries to cease doing business with the Company or
any of its Subsidiaries, or solicit, induce or attempt to induce any person who
is, or was during the then-most recent 12-month period, a corporate officer,
general manager or other employee of the Company or any of its Subsidiaries to
terminate such employee’s employment with the Company or any of its
Subsidiaries, or hire any such person unless such person’s employment was
terminated by the Company or any of its Subsidiaries, or in any way interfere
with the relationship between any such customer, supplier, licensee, employee or
business relation and the Company or any of its Subsidiaries.  The Executive
acknowledges and agrees that the Company and its Subsidiaries would be
irreparably damaged if the Executive were to breach any of the provisions
contained in this Section 1.8(b).
 
 
10

--------------------------------------------------------------------------------

 
 
(c)           Executive acknowledges that this Agreement, and specifically, this
Section 1.8, does not preclude Executive from earning a livelihood, nor does it
unreasonably impose limitations on Executive’s ability to earn a living.  In
addition, Executive agrees and acknowledges that the potential harm to the
Company of its non-enforcement outweighs any harm to Executive of its
enforcement by injunction or otherwise.
 
1.9           Enforcement.  If, at the time of enforcement of Section 1.5, 1.6,
1.7, 1.8 or 1.10, a court holds that the restrictions stated herein are
unreasonable under circumstances then existing, the Parties agree that, to the
extent permitted by applicable law, the maximum period, scope or geographical
area reasonable under such circumstances will be substituted for the period,
scope or area.  Because the Executive’s services are unique and because the
Executive has access to Confidential Information and Company Works, the Parties
agree that money damages would be an inadequate remedy for any breach of Section
1.5, 1.6, 1.7, 1.8 or 1.10.  Therefore, in the event of a breach or threatened
breach of Section 1.5, 1.6, 1.7, 1.8 or 1.10, the Company or any of its
Subsidiaries or any of their respective successors or assigns may, in addition
to other rights and remedies existing in their favor, apply to any court of
competent jurisdiction for specific performance and/or injunctive or other
relief in order to enforce, or prevent any violations of, the provisions hereof
(without posting a bond or other security).  The Parties hereby acknowledge and
agree that (a) performance of the services of the Executive hereunder may occur
in jurisdictions other than the jurisdiction whose law the Parties have agreed
shall govern the construction, validity and interpretation of this Agreement,
(b) the law of the  State of New York shall govern construction, validity and
interpretation of this Agreement to the fullest extent possible, and (c) Section
1.5, 1.6, 1.7, 1.8 or 1.10 shall restrict the Executive only to the extent
permitted by applicable law.
 
1.10         Survival.  Sections 1.4, 1.5, 1.6, 1.7, 1.8 and 1.10 will survive
and continue in full force in accordance with their terms notwithstanding any
termination of the Employment Period.
 
ARTICLE II
DEFINED TERMS
 
2.1           Definitions. All capitalized terms used but not defined herein
shall have the meanings given to such terms in the Purchase Agreement.  For
purposes of this Agreement, the following terms will have the following
meanings:
 
“Business” means the business of acquiring and licensing consumer brands
worldwide.

 
11

--------------------------------------------------------------------------------

 
 
“Cause” means with respect to the Executive, the occurrence of one or more of
the following:  (i) conviction of, or entry of a plea of guilty or nolo
contendere to, a felony involving moral turpitude, misappropriation of Company
property, embezzlement of Company funds, violation of the securities laws or
material dishonesty with respect to the Company; (ii) persistent and repeated
refusal to comply with no less than three written lawful directives of the
Chairman and CEO or Board with respect to an item material to the business
prospects and/or operations of the Company, other than such directives requiring
the Executive in his reasonable judgment after consultation with counsel, to act
in a manner inconsistent with his fiduciary obligations or those inconsistent
with the Executive’s position as Chief Design Officer; (iii) reporting to work
under the influence of alcohol or illegal drugs, or the use of illegal drugs
(whether or not at the workplace), or (iv) any willful breach of Section 1.6,
1.7, 1.8 or 1.9 of this Agreement.  Notwithstanding the foregoing, termination
by the Company for Cause (other than pursuant to clause (i) above) shall not be
effective until and unless (i) Executive fails to cure such alleged act or
circumstance within 30 days of receipt of notice thereof, to the satisfaction of
the Board in the exercise of its reasonable judgment (or, if within such 30-day
period the Executive commences and proceeds to take all reasonable actions to
effect such cure, within such reasonable additional time period (no longer than
60 days) as may be necessary), and (ii) notice of intention to terminate for
Cause has been given by the Company within forty-five (45) days after the Board
learns of the act, failure or event constituting “Cause,” and (iii) the Board
has voted (at a meeting of the Board duly called and held as to which
termination of Executive is an agenda item) by a vote of at least a two-thirds
of the members of the Board (other than Executive) to terminate Executive for
Cause after Executive has been given notice of the particular acts or
circumstances which are the basis for the termination for Cause and has been
afforded an opportunity to appear with counsel and present his positions at such
meeting and to present his case thereat, and (iv) the Board has given notice of
termination to Executive within five days after such meeting voting in favor of
termination.
 
“Change of Control” means the occurrence of any of the following (i) a merger or
consolidation to which the Company is a party (other than one in which the
stockholders of the Company prior to the event own a majority of the voting
power of the surviving or resulting corporation) (ii) a sale, lease, transfer,
exclusive license or other disposition of all or substantially all of the assets
of the Company, or (iii) a sale or transfer by the Company’s stockholders of
voting control, in a single transaction or a series of transactions.
 
“Code” means the Internal Revenue Code of 1986 and the Treasury regulations
thereunder, each as amended from time to time.
 
“Disability” shall have the meaning set forth in a policy or policies of long
term disability insurance, if any, the Company obtains for the benefit of itself
and/or its employees.  If there is no definition of “disability” applicable
under any such policy or policies, if any, then the Executive shall be
considered disabled due to mental or physical impairment or disability despite
reasonable accommodations by the Company and its Subsidiaries, to perform his
customary or other comparable duties with the Company or its Subsidiaries
immediately prior to such disability for a period of at least 120 consecutive
days or for at least 180 non-consecutive days in any 12 month period.
 
“Effective Date” means the Closing Date (as defined in the Purchase Agreement).

 
12

--------------------------------------------------------------------------------

 
 
“Fiscal Year” means the fiscal year of the Company and its Subsidiaries.
 
“Good Reason” means the occurrence, without the Executive’s written consent, of
one or more of the following events:  (i) the Company reduces the amount of
Executive’s Base Salary, (ii) the Company requires that the Executive relocate
his principal place of employment to a site that is more than 15 miles from the
Company’s offices in Manhattan, New York, or if the Company changes the location
of its headquarters with the consent of Executive to a location that is more
than 15 miles from such location, (iii) the Company materially reduces the
Executive’s responsibilities or removes the Executive from the position of Chief
Design Officer – Isaac Mizrahi Brand other than pursuant to a termination of his
employment for Cause, or upon the Executive’s death or Disability, (iv) the
failure or unreasonable delay of the Company to provide the Executive any of the
payments contemplated hereby, or (v) the Company otherwise materially breaches
the terms of this Agreement; provided that no such event shall constitute Good
Reason hereunder unless (a) the Executive shall have given written notice to the
Company of the Executive’s intent to resign for Good Reason within 30 days after
the Executive becomes aware of the occurrence of any such event, which notice
shall describe in reasonable detail the event or events constitution the basis
for the Executive’s intention to resign for Good Reason and (b) such event or
occurrence, if a breach susceptible to cure, shall not have been cured or
otherwise shall not have been resolved to the Executive’s reasonable
satisfaction, in each case within 30 days of the Company’s receipt of such
notice; provided, however, except in the case of a failure to make a timely
payment that is caused by a third party payroll service provider, in which case
the Company shall have ten (10) Business Days to cure, as to any breach by the
Company of its obligation to make any payment to Executive when due, the
Executive shall have no notice obligation and the Company shall have no right to
cure.  In such case the Executive’s resignation shall become effective on the
31st day after the Company’s receipt of the aforementioned notice.
 
“IM Business” means the licensing, promotion via any form of media, and
marketing of the IM Brands or the Isaac Mizrahi image and likeness for any
commercial use relating to the manufacture, sale and/or distribution of
clothing, related accessories, home goods (i.e., home furnishings, home décor,
tabletop, cookware and kitchen prep items), food products and any and all other
goods and services; provided, however, notwithstanding anything to the contrary
herein, the Business shall not include the Retained Media Rights.
 
“Net Royalty Income” means booked revenue for the Business, less the sum of
advertising royalties, commissions paid to third parties, payments under royalty
sharing or participation agreements, and international withholding (solely to
the extent the Company or its Affiliates are unable to claim a federal tax
credit with respect to such international withholding) and other transfer taxes,
in each case to the extent related to such booked revenue, calculated in
accordance with GAAP; provided, however, that, (i) Net Royalty Income shall not
include any deferred revenues recognized during the period for which Net Royalty
Income is being calculated for which the Buyers have not received the related
payment, and (ii) in the event of the termination of a license agreement with
respect to the Business, the calculation of Net Royalty Income shall not include
any revenue accelerated as a result of termination for which termination the
Company or its Affiliates have not received the related payment..
 
 
13

--------------------------------------------------------------------------------

 
 
“Nonsolicitation Period” means the Employment Period and 12 months thereafter.
 
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, or the United States of America any other nation,
any state or other political subdivision thereof, or any entity exercising
executive, legislative, judicial, regulatory or administrative functions of
government.
 
“Purchase Agreement” means the Asset Purchase Agreement, dated May 19, 2011, by
and among the Company, IM Ready-Made, LLC and certain other parties thereto.
 
“Restricted Territories” means the United States and the rest of the world.
 
“Retained Media Rights” shall have the meaning ascribed to such term in the
Purchase Agreement.
 
“Original Physical Sketch Rights” means the right of the Executive to retain any
physical original sketches created by the Executive (alone or with others), and
the right to display them from time  to time in museums, exhibits and other
non-retail forums, provided that, except for the foregoing rights, such term
does not include any rights to Intellectual Property associated with such
sketches, nor does it include the right to exploit, present or publicly display
such sketches in connection with the sale or promotion of goods and services or
to otherwise use them for the purpose of developing competing goods, products or
services.
 
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or business entity of which (i) if
a corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers, or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association, or other business entity (other than a corporation), a
majority of  partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by that Person or one or more
Subsidiaries of that Person or a combination thereof.  For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association, or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, association, or other
business entity gains or losses or shall be or control any managing director or
general partner of such limited liability company, partnership, association, or
other business entity.  For purposes hereof, references to a “Subsidiary” of any
Person shall be given effect only at such times that such Person has one or more
Subsidiaries, and, unless otherwise indicated, the term “Subsidiary” refers to a
Subsidiary of the Company.

 
14

--------------------------------------------------------------------------------

 
 
“Termination Date” means the effective date of the Executive’s termination of
employment with the Company.
 
2.2           Other Definitional Provisions.
 
(a)           Section references contained in this Agreement are references to
sections in this Agreement, unless otherwise specified.  Each defined term used
in this Agreement has a comparable meaning when used in its plural or singular
form.  Each gender-specific term used in this Agreement has a comparable meaning
whether used in a masculine, feminine or gender-neutral form.
 
(b)           Whenever the term “including” (whether or not that term is
followed by the phrase “but not limited to” or “without limitation” or words of
similar effect) is used in this Agreement in connection with a listing of items
within a particular classification, that listing will be interpreted to be
illustrative only and will not be interpreted as a limitation on, or an
exclusive listing of, the items within that classification.
 
ARTICLE III
MISCELLANEOUS TERMS
 
3.1           Defense of Claims.  The Executive agrees that, during the
Employment Period, and for a period of six months after termination of the
Executive’s employment, upon request by the Company, the Executive shall
reasonably cooperate with the Company in connection with any matters the
Executive worked on during his employment with the Company and any related
transitional matters.  In addition, during the Employment Period and thereafter,
the Executive agrees to reasonably cooperate with the Company in the defense of
any claims or actions that may be made by or against the Company that affect the
Executive’s prior areas of responsibility or involve matters about which the
Executive has knowledge, except if the Executive’s reasonable interests are
adverse to the Company in such claim or action and provided that after the
Employment Period such level of cooperation shall be reasonable and shall take
due account of the Executive’s work and personal commitments. The Company agrees
to promptly reimburse the Executive for all of the Executive’s reasonable travel
and other direct expenses incurred, or to be reasonably incurred, to comply with
the Executive’s obligations under this Section 3.1.
 
3.2           Nondisparagement.  The Executive agrees to refrain from making any
false or disparaging statements, in public or private, which is reasonably
likely to materially impair the reputation, goodwill or commercial interest of
the Company.  The Company agrees to refrain from making any false or disparaging
statements, in public or private, which is reasonably likely to materially
impair the reputation, goodwill or commercial interest of the
Executive.  Notwithstanding anything to the contrary contained herein, nothing
in this Agreement shall prohibit or restrict either party from, truthfully and
in good faith: (i) making any disclosure of information required by law; (ii)
providing information to, or testifying or otherwise assisting in any
investigation or proceeding brought by, any federal regulatory or law
enforcement agency or legislative body, any self-regulatory organization, or the
Company’s or the Executive’s designated legal, compliance or human resources
officers; or (iii) filing, testifying, participating in or otherwise assisting
in a proceeding relating to an alleged violation of any federal, state or
municipal law relating to fraud, or any rule or regulation of the Securities and
Exchange Commission or any self-regulatory organization.
 
 
15

--------------------------------------------------------------------------------

 
 
3.3           Morals Clause.  Executive shall not commit any act or do any thing
which might reasonably be considered: (i) to be immoral, deceptive, scandalous
or obscene; or (ii) to injure, tarnish, damage or otherwise negatively affect
the reputation and goodwill associated with the Company or the IM Brands.
 
3.4           Source of Payments. All payments provided under this Agreement,
other than payments made pursuant to a plan which provides otherwise and except
as otherwise provided herein, shall be paid in cash from the general funds of
the Company, and no special or separate fund shall be established, and no other
segregation of assets shall be made, to assure payment. The Executive shall have
no right, title or interest whatsoever in or to any investments which the
Company or its Subsidiaries may make to aid the Company in meeting its
obligations hereunder. To the extent that any person acquires a right to receive
payments from the Company hereunder, such right shall be no greater than the
right of an unsecured creditor of the Company.
 
3.5           Notices. Any notice provided for in this Agreement must be in
writing and must be either personally delivered, mailed by first class mail
(postage prepaid and return receipt requested), sent by reputable overnight
courier service (charges prepaid) or sent by facsimile (with receipt confirmed)
to the recipient at the address or facsimile number indicated below:
 

 
To the Company:
     
5 Penn Plaza
 
Suite 2335
 
New York, New York 10001
     
With a copy (which shall not constitute notice) to:
     
Blank Rome
 
The Chrysler Building
 
405 Lexington Avenue
 
New York, NY 10174-0208
 
Attn:  Robert Mittman, Esquire
 
Facsimile: (212) 885-5557
     
To the Executive:
     
Isaac Mizrahi
 
475 Tenth Avenue, 4th Floor
 
New York, NY  10018


 
16

--------------------------------------------------------------------------------

 
 

 
With a copy (which shall not constitute notice) to:
     
Robinson & Cole LLP
 
885 Third Avenue, 28th Floor
 
New York, NY  10022
 
Attention:  Eric J. Dale, Esq.
 
Facsimile: 212-451-2999

 
or such other address or to the attention of such other Person as the recipient
Party will have specified by prior written notice to the sending Party.  Any
notice under this Agreement will be deemed to have been given when so delivered
or sent or, if mailed, five days after deposit in the U.S. mail.
 
3.6           Severability.  Subject to the express provisions of Section 1.10
relating to certain specified changes, whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
 
3.7           Complete Agreement.  This Agreement embodies the complete
agreement and understanding among the Parties with regard to the subject matter
hereof and supersedes and preempts any prior understandings, agreements or
representations by or among the Parties, written or oral, which may have related
to the subject matter hereof in any way.  To the extent that this Agreement
provides greater benefits to the Executive than available under the Company’s
employee handbook or other corporate policies, then this Agreement shall
prevail.
 
3.8           Counterparts.  This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.
 
3.9           Assignment.  Without the Executive’s consent, the Company may not
assign its rights and obligations under this Agreement except (i) to a
“Successor” (as defined below) or (ii) to an entity that is formed and
controlled by the Company or any of its Subsidiaries, provided that in the case
of (ii) the Company shall remain liable for all of its obligations
hereunder.  This Agreement is personal to the Executive, and the Executive shall
not have the right to assign the Executive’s interest in this Agreement, any
rights under this Agreement or any duties imposed under this Agreement, nor
shall the Executive have the right to pledge, hypothecate, transfer, assign or
otherwise encumber the Executive’s right to receive any form of compensation
hereunder without the prior written consent of the Board.  As used in this
Section 3.9, “Successor” shall include any Person that at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires all or
substantially all of the assets of, or ownership interests in, the Company and
its Subsidiaries.

 
17

--------------------------------------------------------------------------------

 
 
3.10         Successors and Assigns.  This Agreement is intended to bind and
inure to the benefit of and be enforceable by the Company, the Executive, and
their respective heirs, successors and permitted assigns.
 
3.11         Choice of Law.  This Agreement and the performance of the parties
hereunder shall be governed by the internal laws (and not the law of conflicts)
of the State of New York. Any claim or controversy arising out of or in
connection with this Agreement, or the breach thereof, shall be adjudicated
exclusively by the Supreme Court, New York County, State of New York, or by a
federal court sitting in Manhattan in New York City, State of New York. The
parties hereto agree to the personal jurisdiction of such courts and agree to
accept process by regular mail in connection with any such dispute.
 
3.12         Waiver of Jury Trial.  AS A SPECIFICALLY BARGAINED FOR INDUCEMENT
FOR EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE
OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE
RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN
ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.
 
3.13         Legal Fees and Court Costs.  In the event that any action, suit or
other proceeding in law or in equity is brought to enforce the provisions of
this Agreement, and such action results in the award of a judgment for money
damages or in the granting of any injunction in favor of the Company, all
expenses (including reasonable attorneys' fees) of the Company in such action,
suit or other proceeding shall be paid by the Executive. In the event that any
action, suit or other proceeding in law or in equity is brought to enforce the
provisions of this Agreement, and such action results in the award of a judgment
for money damages or in the granting of any injunction in favor of the
Executive, all expenses (including reasonable attorneys' fees and travel
expenses) of the Executive in such action, suit or other proceeding shall be
paid by the Company.
 
3.14         Remedies.  Subject to the provisions of Section 3.1, each Party
will be entitled to enforce its rights under this Agreement specifically, to
recover damages and costs caused by any breach of any provision of this
Agreement and to exercise all other rights existing in its favor.  Nothing
herein shall prohibit any arbitrator or judicial authority from awarding
attorneys’ fees or costs to a prevailing Party in any arbitration or other
proceeding to the extent that such arbitrator or authority may lawfully do so.
 
3.15         Amendment and Waiver.  The provisions of this Agreement may be
amended or waived only with the prior written consent of the Company and the
Executive, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement will affect the validity, binding effect or
enforceability of this Agreement.

 
18

--------------------------------------------------------------------------------

 
 
3.16         Third Party Beneficiaries.  This Agreement will not confer any
rights or remedies upon any Person other than the Parties and their respective
successors and permitted assigns and other than, in the event of the Executive’s
death, his estate, to which all of Executive’s rights and remedies set forth
herein shall accrue
 
3.17         The Executive’s Representations.  The Executive hereby represents
and warrants to the Company that (a) the execution, delivery and performance of
this Agreement by the Executive do not and shall not conflict with, breach,
violate or cause a default under any contract, agreement, instrument, order,
judgment or decree to which the Executive is a party or by which he is bound,
(b) the Executive is not a party to or bound by any employment agreement,
noncompete agreement or confidentiality agreement with any other Person (or
other agreement with any other person containing a restriction on the
Executive’s right to do business or obligating him to do business with any other
Person on a priority or preferential basis), (c) upon the execution and delivery
of this Agreement by the Company, this Agreement shall be the valid and binding
obligation of the Executive, enforceable in accordance with its terms and (d)
upon the execution and delivery of this Agreement by the Company, Executive
shall not be in violation of clause (i) set forth in the definition of Cause and
shall not be disabled.
 
3.18         Amendment to Comply with Section 409A of the Code.  To the extent
that this Agreement or any part thereof is deemed to be a nonqualified deferred
compensation plan subject to Section 409A of the Code and the Treasury
Regulations (including proposed regulations) and guidance promulgated
thereunder, (a) the provisions of this Agreement shall be interpreted in a
manner to the maximum extent possible to comply in good faith with Code Section
409A and (b) the parties hereto agree to amend this Agreement for purposes of
complying with Code Section 409A promptly upon issuance of any Treasury
regulations or guidance thereunder, provided, that any such amendment shall not
materially change the present value of the benefits payable to the Executive
hereunder or otherwise materially adversely affect the Executive, the Company,
or any affiliate of the Company, without the consent of such party.


 [SIGNATURE PAGE FOLLOWS]


 
19

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Employment Agreement as of
the date first written above.
 

 
XCEL BRANDS, INC.
       
By:
/s/ Robert W. D’Loren
 
Name:
 Robert W. D’Loren
 
Title:
 CEO, President and Secretary
        /s/ Isaac Mizrahi   Isaac Mizrahi

 
[Signature Page to Employment Agreement]

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
FORM OF RELEASE
 
I, Isaac Mizrahi, on behalf of myself and my heirs, successors and assigns, in
consideration of the performance by Xcel Brands, Inc., a Delaware Corporation
(together with its Subsidiaries, the “Company”), of its material obligations
under the Employment Agreement, dated as of May 19, 2011 (the “Agreement”), do
hereby release and forever discharge as of the date hereof the Company, its
Affiliates, each such Person’s respective successors and assigns and each of the
foregoing Persons’ respective present and former directors, officers, partners,
stockholders, members, managers, agents, representatives, employees (and each
such Person’s respective successors and assigns) (collectively, the “Released
Parties”) to the extent provided below.
 
1.           I understand that any payments or benefits paid or granted to me
under Section 1.4(b) of the Agreement represent, in part, consideration for
signing this General Release and are not salary, wages or benefits to which I
was already entitled.  I understand and agree that I will not receive the
payments and benefits specified in Section 1.4(b) of the Agreement unless I
execute this General Release and do not revoke this General Release within the
time period permitted hereafter or breach this General Release.  This General
Release shall be deemed rescinded in the event that the Company does not make
such payments and make available such benefits in accordance with Section 1.4(b)
of the Agreement.
 
2.           I knowingly and voluntarily release and forever discharge the
Company and the other Released Parties from any and all claims, controversies,
actions, causes of action, cross-claims, counter-claims, demands, debts,
compensatory damages, liquidated damages, punitive or exemplary damages, other
damages, claims for costs and attorneys’ fees, or liabilities whatsoever in law
and in equity, both past and present (through the date of this General Release),
whether under the laws of the United States or another jurisdiction and whether
known or unknown, suspected or claimed against the Company or any of the
Released Parties which I, my spouse, or any of my heirs, executors,
administrators or assigns, have or may have, solely to the extent that such
claims, controversies, actions, causes of action, cross-claims, counter-claims,
demands, debts, compensatory damages, liquidated damages, punitive or exemplary
damages, other damages, claims for costs and attorneys’ fees, or liabilities
arise out of or are connected with my employment with, or my separation from,
the Company (including, but not limited to, any allegation, claim or violation,
arising under:  Title VII of the Civil Rights Act of 1964, as amended; the Civil
Rights Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act); the Equal Pay Act of 1963,
as amended; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Civil Rights Act of 1866, as amended; the Worker
Adjustment Retraining and Notification Act; the Employee Retirement Income
Security Act of 1974; any applicable Executive Order Programs; the Fair Labor
Standards Act; or their state or local counterparts; or under any other federal,
state or local civil or human rights law, or under any other local, state, or
federal law, regulation or ordinance; or under any public policy, contract or
tort, or under common law; or arising under any policies, practices or
procedures of the Company; or any claim for wrongful discharge, breach of
contract, infliction of emotional distress, or defamation; or any claim for
costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing collectively referred to herein as the “Claims”);
provided, however, that nothing contained in this General Release shall apply
to, or release the Company from, (i) any obligation of the Company contained in
the Agreement to be performed after the date hereof and amounts claimed under
the Agreement pursuant to a good faith and pending dispute as of the date
hereof, (ii) any vested or accrued benefits pursuant to any employee benefit
plan, program or policy of the Company, (iii) any rights to indemnification from
the Company under the Company’s Certificate of Incorporation, Bylaws, any
indemnification agreement and/or applicable law; and (iv) any right to insurance
proceeds related to my position as an officer and/or director of the Company or
any of its Affiliates; (v) any rights as a stockholder of the Company of any
Affiliates of, or successor to, the Company; (vi) any rights under the Asset
Purchase Agreement dated May 19, 2011, by and among the Company, IM Ready-Made,
LLC and certain other parties thereto (as amended, the “Purchase Agreement”) and
any Related Agreement (as defined in the Purchase Agreement).

 
 

--------------------------------------------------------------------------------

 
 
3.           I represent that I have made no assignment or transfer of any
right, claim, demand, cause of action, or other matter covered by paragraph 2
above.
 
4.           I agree that this General Release does not waive or release any
rights or claims that I may have under the Age Discrimination in Employment Act
of 1967 which arise after the date I execute this General Release.  I
acknowledge and agree that my separation from employment with the Company in
compliance with the terms of the Agreement shall not serve as the basis for any
claim or action (including, without limitation, any claim under the Age
Discrimination in Employment Act of 1967).
 
5.           In signing this General Release, I acknowledge and intend that it
shall be effective as a bar to each and every one of the Claims hereinabove
mentioned or implied. I expressly consent that this General Release shall be
given full force and effect according to each and all of its express terms and
provisions, including those relating to unknown and unsuspected Claims
(notwithstanding any state statute that expressly limits the effectiveness of a
general release of unknown, unsuspected and unanticipated Claims), if any, as
well as those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement.  I covenant that I shall not directly or
indirectly, commence, maintain or prosecute or sue any of the Released Persons
either affirmatively or by way of cross-complaint, indemnity claim, defense or
counterclaim or in any other manner or at all on any Claim covered by this
General Release.  I further agree that in the event I should bring a Claim
seeking damages against the Company, or in the event I should seek to recover
against the Company in any Claim brought by a governmental agency on my behalf,
this General Release shall serve as a complete defense to such Claims. I further
agree that I am not aware of any pending charge or complaint of the type
described in paragraph 2 as of the execution of this General Release.
 
6.           I agree that neither this General Release, nor the furnishing of
the consideration for this General Release, shall be deemed or construed at any
time to be an admission by the Company, any Released Party or myself of any
improper or unlawful conduct.
 
 
 

--------------------------------------------------------------------------------

 
 
7.           I agree that this General Release is confidential and agree not to
disclose any information regarding the terms of this General Release, except to
my immediate family and any tax, legal or other counsel I have consulted
regarding the meaning or effect hereof or as required by law, and I will
instruct each of the foregoing not to disclose the same to anyone.
 
8.           Any non-disclosure provision in this General Release does not
prohibit or restrict me (or my attorney) from responding to any inquiry about
this General Release or its underlying facts and circumstances by the Securities
and Exchange Commission, the National Association of Securities Dealers, Inc. or
any other self-regulatory organization or governmental entity.
 
9.           Without limitation of any provision of the Agreement, I hereby
expressly re-affirm my obligations under Sections 1.5, 1.6, 1.8, 1.10 and 3.1.
 
10.         Whenever possible, each provision of this General Release shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
 
“Affiliate” means, with respect to any Person, any Person that controls, is
controlled by or is under common control with such Person or an Affiliate of
such Person.
 
“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, investment fund, any other business entity and a
governmental entity or any department, agency or political subdivision thereof.
 
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or business entity of which (i) if
a corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers, or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association, or other business entity (other than a corporation), a
majority of  partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by that Person or one or more
Subsidiaries of that Person or a combination thereof.  For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association, or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, association, or other
business entity gains or losses or shall be or control any managing director or
general partner of such limited liability company, partnership, association, or
other business entity.

 
 

--------------------------------------------------------------------------------

 
 
BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:
 
(a)           I HAVE READ IT CAREFULLY;
 
(b)           I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP
IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE
DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL
RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH
DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED;
 
(c)           I VOLUNTARILY CONSENT TO EVERYTHING IN IT;
 
(d)           I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY (VIA THE AGREEMENT
AND THIS RELEASE) BEFORE EXECUTING IT AND I HAVE DONE SO OR, AFTER CAREFUL
READING AND CONSIDERATION, I HAVE CHOSEN NOT TO DO SO OF MY OWN VOLITION;
 
(e)           I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS
RELEASE SUBSTANTIALLY IN ITS FINAL FORM ON _______________ __, _____ TO CONSIDER
IT AND THE CHANGES MADE SINCE THE _______________ __, _____ VERSION OF THIS
RELEASE ARE NOT MATERIAL AND WILL NOT RESTART THE REQUIRED 21-DAY PERIOD;
 
(f)           THE CHANGES TO THE AGREEMENT SINCE _______________ ___, _____
EITHER ARE NOT MATERIAL OR WERE MADE AT MY REQUEST.
 
(g)           I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS
RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE EIGHTH DAY FOLLOWING EXECUTION OF THE AGREEMENT;
 
(h)           I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND
WITH THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND
 
(i)            I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE
AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED
BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.
 
DATE: ___________ __, ______
______________________________
 
Isaac Mizrahi



Acknowledged and agreed as of the date first written above:

 
 

--------------------------------------------------------------------------------

 
 
 Xcel Brands, Inc.


By:
    
   
Name:
Robert W. D’Loren
 
Title:
CEO, President and Secretary

 
 
 

--------------------------------------------------------------------------------

 
